UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION
UNITED STATES OF AMERICA )
)
v )
) Case No. 4:19-cr-69
GILBERT BASALDUA )

ORDER
The Court, having considered the Government’s Motion to Seal in the above-captioned
case, and for good cause shown, hereby ORDERS that the Stipulated Protective Order is hereby
sealed until further Order of the Court.

So ORDERED this 2 Z day of November, 2019.

(WpiilrA flo

HONORABLE CHRISTOPHER L.. RAY
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF GEORGIA
